[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDERS
Motion #161 entitled Motion for Contempt is denied.
Motion #158 entitled Motion for Order is granted as follows.
The parties agreed, in their separation agreement which was made an order of the court, to equally divide their deferred compensation accounts with the value to be determined as of the dissolution of marriage date or the date closest to said date. The court finds from the evidence presented that there were six such accounts in existence on said date with the values as listed:
• Janey Montgomery Scott (wife's account)         1,939.90
• Janey Montgomery Scott (wife's account)        24,789.83
• Oppenheimer Fund (wife's account)              14,238.73
• Oppenheimer Fund (wife's account)               1,715.23
• Paine Webber (husband's account)               15,863.87
• UTC 401k plan (husband's account)             119,681.24
Total                                        $178,228.80
One half of the above total equals $89,114.40, the amount to which each party is entitled. The wife is to retain her two Janey Montgomery Scott accounts and her two Oppenheimer Fund accounts totaling $42,683.69. In order to accomplish the court ordered division, the husband is to immediately transfer to the wife, pursuant to a qualified domestic relations order, the sum of $46,430.71 from his 401 K plan.
CUTSUMPAS, J.